Citation Nr: 1528253	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO. 10-31 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, a claimant sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Id. at 86. This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation. Id. Here, the Veteran was clearly seeking service connection for various acquired psychiatric disorders, including but not limited to "nervous" conditions.

Review of the VA paperless claims processing systems reveals an additional document pertinent to the present appeal, specifically, a May 2015 Written Brief of the Veteran's representative.

The issue of entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A claim for service connection for nervous condition was denied in an unappealed August 1985 rating decision.
 
2. Evidence received since the August 1985 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder to include generalized anxiety disorder and major depressive disorder.


CONCLUSIONS OF LAW

1. The August 1985 rating decision denying service connection for a nervous condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
2. New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially considered and denied a claim for a nervous condition in a July 1975 rating decision. At that time, the RO noted that the Veteran was administratively discharged from the service for a condition determined to be a personality disorder which existed prior to service; and that post-service he was seen as an outpatient almost continuously through 1974 at a VA hospital where the diagnosis was personality disorder with a history of drug use and outbursts of rage. The Veteran's claim was denied on the basis that the Veteran's diagnosed personality disorder was a constitutional or developmental abnormality and not a disability under the law. The Veteran did not appeal this determination.

Subsequently, the RO considered and denied a claim for service connection for a nervous condition in an August 1985 rating decision. The rating decision found that the evidence supported the conclusion that the Veteran suffered from a personality disorder that was not entitled to service connection.

The Veteran did not submit a timely notice of disagreement (NOD) to the August 1985 rating decision. The Veteran neither appealed the RO's decision nor submitted additional evidence within a year following the decision. See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the decision became final one year later.

In February 2008, the Veteran filed a claim for generalized anxiety disorder and for major depressive disorder. In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. The Veteran also provided a statement regarding an in-service event related to and diagnoses of "acute anxiety reaction" and "chronic depression".

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim. Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996). The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Id. at 286. This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 

The evidence of record at the time of the prior final rating decision included service treatment records (STRs), an August 1985 VA examination, and May 1973 to October 1974 VA treatment records. The August 1985 decision denied service connection concluding that the Veteran continued to have a non-service connected developmental or constitutional abnormality, specifically a personality disorder, and was, accordingly, not entitled to service connection for that disorder.

The new evidence received since the decision includes a written statement, private medical records, Social Security Administration records, a VA examination report and VA outpatient medical records. For purposes of reopening, such evidence including the Veteran's statements is considered credible. The new evidence includes diagnoses of acquired psychiatric disorders to include generalized anxiety disorder and major depression as well as the continued diagnoses of a personality disorder, variously characterized, and substance abuse. This medical evidence is new in that it was not previously of record and is not cumulative of previously considered evidence. It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for generalized anxiety disorder and for major depressive disorder. Specifically, this new evidence is material because it relates to an element that was previously not shown, diagnoses that could be causally related to the Veteran's current disabilities. See Shade, supra. Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened. However, as discussed in the remand below, the Board finds that there is additional development that must be accomplished prior to a decision on the merits.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened. To that extent only, the appeal is granted. 


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran has a non-service connected personality disorder; personality disorders are not generally eligible for service connection for compensation purposes as they are not considered disabilities within the meaning of the applicable legal criteria. See 38 C.F.R. § 3.303(c) , 4.9, 4.127 (2014). Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder. 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995).

The Veteran claims service connection for a current generalized anxiety disorder and a current major depressive disorder. The Board, however, does not have the medical expertise to determine the nature and etiology of a generalized anxiety disorder or a major depressive disorder, particularly if superimposed upon a preexisting personality disorder. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

The Veteran was provided a VA examination in May 2010. At that time, the examiner rendered an Axis I diagnosis of recurrent moderate major depression; marijuana dependence; episodic alcohol abuse; and complicated bereavement; and an Axis II diagnosis of personality disorder, not otherwise specified, schizoid traits noted. The examiner expressed the opinion that the Veteran's currently diagnosed personality disorder was the same disorder for which the Veteran was treated in service; and that the Veteran was not diagnosed with an Axis I disorder while in service. The examiner expressed the opinion that the depressive and anxiety symptoms the Veteran reported experiencing toward the end of his time in the military were related to his disciplinary difficulties as a result of his substance abuse. The examiner also found that it did not appear that the condition for which the Veteran was treated while in the military (schizoid personality disorder) was related to the Veteran's substance abuse. However, the examiner did not directly address the question as to whether the depressive and anxiety symptoms experienced by the Veteran while in the military represent the onset of a current acquired psychiatric disorder (superimposed on the Veteran's personality disorder. Therefore, the Board must remand the claims for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should obtain an addendum opinion regarding the nature and etiology of the Veteran's generalized anxiety disorder and major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the June 2010 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

After reviewing the record, examining the Veteran (if necessary), the examiner must provide medical findings or opinions for each of the following:

(a) Identify all current psychiatric diagnoses;

(b) For each Axis I disorder identified and diagnosed in the record during the appeal period from 2008 to the present (to include generalized anxiety and major depression), the examiner must indicate whether there is clear and unmistakable evidence (medically undebatable) that the disorder existed prior to service. If so, is there clear and unmistakable evidence (medically undebatable) that such disorder was not aggravated beyond the natural progression of such disorder during service;

(c) If there is not clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service, is it at least as likely as not that any current Axis I diagnosis had its onset during, or is otherwise related to, the Veteran's period of active duty service; in responding to this question, the examiner should address the evidence of inservice anxiety, depression, and substance abuse, and the relationship, if any, of such to any currently diagnosed acquired psychiatric disorder;

(d) For any personality disorder identified, the examiner is requested to state whether there is any evidence of superimposed psychiatric disorder on the Veteran's preexisting personality disorder during service resulting in a current acquired psychiatric disorder.

The examiner is asked to reconcile any opinion with any service personnel records, service treatment records, Social Security Administration records, private treatment records, VA examination and outpatient treatment reports, and the Veteran's contentions. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested opinions have been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.
If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


